
	
		II
		111th CONGRESS
		2d Session
		S. 3744
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish Pinnacles National Park in the State of
		  California as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pinnacles National Park
			 Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Pinnacles National
			 Monument was established by Presidential Proclamation 796 on January 16, 1908,
			 for the purposes of protecting its rock formations, and expanded by
			 Presidential Proclamation 1660 of May 7, 1923; Presidential Proclamation 1704
			 of July 2, 1924; Presidential Proclamation 1948 of April 13, 1931; Presidential
			 Proclamation 2050 of July 11, 1933; Presidential Proclamation 2528 of December
			 5, 1941; Public Law 94–567; and Presidential Proclamation 7266 of January 11,
			 2000.
			(2)While the
			 extraordinary geology of Pinnacles National Monument has attracted and
			 enthralled visitors for well over a century, the expanded Monument now serves a
			 critical role in protecting other important natural and cultural resources and
			 ecological processes. This expanded role merits recognition through
			 legislation.
			(3)Pinnacles National
			 Monument provides the best remaining refuge for floral and fauna species
			 representative of the central California coast and Pacific coast range,
			 including 32 species holding special Federal or State status, not only because
			 of its multiple ecological niches but also because of its long-term protected
			 status with 14,500 acres of Congressionally designated wilderness.
			(4)Pinnacles National
			 Monument encompasses a unique blend of California heritage from prehistoric and
			 historic Native Americans to the arrival of the Spanish, followed by 18th and
			 19th century settlers, including miners, cowboys, vaqueros, ranchers, farmers,
			 and homesteaders.
			(5)Pinnacles National Monument is the only
			 National Park System site within the ancestral home range of the California
			 Condor. The reintroduction of the condor to its traditional range in California
			 is important to the survival of the species, and as a result, the scientific
			 community with centers at the Los Angeles Zoo and San Diego Zoo in California
			 and Buenos Aires Zoo in and Argentina looks to Pinnacles National Monument as a
			 leader in California Condor recovery, and as an international partner for
			 condor recovery in South America.
			(6)The preservation,
			 enhancement, economic and tourism potential and management of the central
			 California coast and Pacific coast range’s important natural and cultural
			 resources requires cooperation and partnerships among local property owners,
			 Federal, State, and local government entities and the private sector.
			3.Establishment of
			 Pinnacles National Park
			(a)Establishment
			 and purposeThere is hereby
			 established Pinnacles National Park in the State of California for the purposes
			 of—
				(1)preserving and
			 interpreting for the benefit of future generations the chaparral, grasslands,
			 blue oak woodlands, and majestic valley oak savanna ecosystems of the area, the
			 area’s geomorphology, riparian watersheds, unique flora and fauna, and the
			 ancestral and cultural history of native Americans, settlers and explorers;
			 and
				(2)interpreting the recovery program for the
			 California Condor and the international significance of the program.
				(b)BoundariesThe boundaries of Pinnacles National Park
			 are as generally depicted on the map entitled Pinnacles National Park
			 Proposed Designation Change, numbered 114/80,100, and dated April 2008.
			 The map shall be on file and available for public inspection in the appropriate
			 offices of the National Park Service.
			(c)Abolishment of
			 current Pinnacles National Monument
				(1)In
			 generalIn light of the
			 establishment of Pinnacles National Park, Pinnacles National Monument is hereby
			 abolished and the lands and interests therein are incorporated within and made
			 part of Pinnacles National Park. Any funds available for purposes of the
			 monument shall be available for purposes of the park.
				(2)ReferencesAny
			 references in law (other than in this Act), regulation, document, record, map
			 or other paper of the United States to Pinnacles National Monument shall be
			 considered a reference to Pinnacles National Park.
				(d)AdministrationThe Secretary of the Interior shall
			 administer Pinnacles National Park in accordance with this Act and laws
			 generally applicable to units of the National Park System, including the
			 National Park Service Organic Act (16 U.S.C. 1, 2–4).
			(e)Land
			 acquisitionThe Secretary of the Interior may acquire land or
			 interests in land within the boundaries of Pinnacles National Park by purchase
			 from a willing seller with donated or appropriated funds, donation, or
			 exchange.
			4.Redesignation of
			 Pinnacles Wilderness as Hain Wilderness and expansion of wilderness
			(a)RedesignationSubsection (i) of the first section of
			 Public Law 94–567 (90 Stat. 2693; 16 U.S.C. 1132 note) is amended by striking
			 Pinnacles Wilderness and inserting Hain
			 Wilderness. Any reference in a law, map, regulation, document, paper,
			 or other record of the United States to the Pinnacles Wilderness shall be
			 deemed to be a reference to the Hain Wilderness.
			(b)ExpansionCertain lands comprising approximately
			 2,905 acres, as generally depicted on a map entitled Proposed Wilderness
			 Additions to the Proposed Pinnacles National Park and dated April 16,
			 2008, are hereby designated as wilderness and, therefore, as a component of the
			 National Wilderness Preservation System and are hereby incorporated in and
			 shall be deemed to be a part of the Hain Wilderness, as redesignated by
			 subsection (a).
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act.
		
